Citation Nr: 0013784	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  93-16 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

Entitlement to an increased (compensable) rating for 
residuals of hepatitis.

Entitlement to special monthly compensation based on loss of 
use of a creative organ.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The appellant had active military service from April 1943 to 
November 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A February 
1992 rating decision denied the veteran's claim for service 
connection for a lung disorder, as well as increased 
(compensable) ratings for residuals of hepatitis and for 
residuals of a shell fragment wound of the scrotum, with 
right hydrocele.  In July 1993, the veteran appeared and 
offered testimony at a hearing at the RO before the 
undersigned member of the Board.  A transcript of the hearing 
is of record.

Upon reviewing the record on appeal, the Board determined 
that the appellant had raised the inferred issue of 
entitlement to special monthly compensation (SMC) based on 
loss of use of a creative organ.  In August 1994, the Board 
remanded the case for further development of the evidence.  
Subsequently, in February 1997, the Board entered a decision 
denying entitlement to service connection for a lung disorder 
and entitlement to an increased rating for residuals of a 
shell fragment wound of the scrotum, with right hydrocele.  
The issues of entitlement to an increased rating for 
residuals of hepatitis and entitlement to SMC based on loss 
of use of a creative organ were remanded to the RO for 
further development of the evidence.  The case has been 
returned to the Board for continuation of appellate review.  

In a statement, dated in December 1996, but not received 
until March 1997, after the February 1997 Board decision, the 
veteran maintained that his current lung problems were due in 
part to his smoking, a habit which, he claimed, began in 
service.  He pointed out that the military encouraged the use 
of tobacco by providing free cigarettes.  The Board construes 
the veteran's statement as a claim of service connection for 
a lung disorder as residuals of tobacco use during service or 
as residuals of nicotence dependence stemming from tobacco 
use during service.  That issue has not been developed for 
appellate review.  Accordingly, it is referred to the RO for 
any action deemed appropriate.


FINDINGS OF FACT

1.  Residuals of hepatitis are healed and nonsymptomatic.

2.  The right testicle is the same size and consistency as 
the left testicle and there is no current testicular atrophy.  

3.  The veteran's reported impotence is unrelated to service-
connected residuals of a shell fragment wound of the right 
scrotum, with right hydrocele.


CONCLUSIONS OF LAW

1.  A compensable rating for residuals of hepatitis is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, and 4.114, Diagnostic Code 7345 (1999).

2.  SMC based on loss of use of a creative organ is not 
warranted.  38 U.S.C.A. § 1114(k), 5107 (West 1991); 
38 C.F.R. § 3.350(a)(1) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

Service medical records reveal that the veteran was wounded 
in action in October 1944.  He sustained a penetrating shell 
fragment wound to the scrotum and developed a traumatic right 
hydrocele secondary to the shell fragment wound.  In mid-
December 1944, the veteran developed acute, infectious 
hepatitis, with jaundice.  A treatment entry of early January 
1945 indicates that hepatitis was cured.  

A VA examination was performed in March 1948.  The veteran 
reported that he had developed infectious hepatitis, in 1944, 
during service.  He stated that he had experienced gaseous 
distress, at times, since discharge from service.  He also 
indicated that he had sustained a shrapnel wound to the groin 
during service.  Physical examination of the abdomen was 
negative.  It was found that the right scrotum contained a 
small amount of fluid.  There were two scars from a shell 
fragment wound on the right side of the scrotum as follows:  
1) circular scar, 1.2 cm in diameter, not adherent or 
depressed, on anterior aspect of scrotum:  2) circular scar, 
0.5 cm in diameter, on posterior aspect, not adherent or 
tender.  The diagnoses included scars of shell fragment 
wounds, scrotum with hydrocele, minimal.

Added to the record in June 1972 was a report of the 
veteran's treatment at a private medical facility in August 
1962.  The diagnosis was upper gastrointestinal bleeding from 
duodenal ulcer or gastritis.  

Received in January 1974 was a report, dated in March 1948, 
from a private physician.  The veteran gave a history of 
having been jaundiced during service.  The physician stated 
that he first evaluated the veteran in April 1946, at which 
time there were presenting complaints of stomach distress and 
gas, with belching, for the past two to three weeks.  The 
veteran was put on a diet and given medication to settle his 
dyspepsia.  He returned in about two weeks and felt better.  
No specific gastrointestinal disorder was identified.  

Additional reports were received from private medical sources 
in January 1974.  In a report, dated in May 1972, a private 
physician referred to the veteran's August 1962 
hospitalization for evaluation of reported upper 
gastrointestinal bleeding.  The physician made no reference 
to liver disease.  Another physician, in a report dated in 
December 1973, indicated that the veteran was first seen in 
June 1970, complaining of various problems, including rectal 
bleeding, tarry stools, constipation, poor appetite and 
extreme fatigue.  Clinical inspection revealed no 
hepatosplenomegaly.  The diagnoses included polyps of the 
colon; spastic colitis.  Also added to the record in January 
1974 were copies of prescription slips and copies of bills 
for medical services.  

A VA examination was performed in March 1974.  The veteran 
referred to the inservice hepatitis during 1944.  He 
indicated that, at times, his urine was dark; his eyes and 
skin were yellowish; he had blood in stools; he experienced 
some gas and bloating.  Diarrhea reportedly occurred 
infrequently.  Clinical inspection showed that the abdomen 
was soft, not tender, and not distended, without palpable 
viscera.  X-ray examination of the abdomen showed that the 
liver was normal in area.  The diagnosis was history of 
hepatitis.

A VA examination was performed in June 1974.  The veteran 
reported that hepatitis had affected his liver-he 
experienced 5 to 6 bowels movements per day-he received 
treatment for colitis.  He indicated that he had a great deal 
of belching; that he experienced constipation associated with 
a bloated feeling; that his appetite was fair, and that he 
had been slowly losing weight over a four year period.  He 
denied abdominal pain, nausea, vomiting.  He noted that he 
was on a bland diet.  Clinical inspection showed no abdominal 
tenderness.  A sense of resistance was detected in the right 
upper quadrant.  The liver and spleen were not palpable.  A 
very faint punctate scar was observed on the right side of 
the scrotum.  No hydrocele was seen. X-ray examination of the 
abdomen revealed some prominence of the liver edge.  The 
diagnoses included infectious hepatitis; scar of the scrotum, 
as described.

The veteran was hospitalized at a VA medical facility in July 
1990.  The diagnosis was upper gastrointestinal bleeding due 
to peptic ulcer disease.

A hearing was held before an RO hearing officer in August 
1990 in connection with an earlier appeal, which was the 
subject of a Board decision in April 1991.  In testimony, the 
veteran related that he had fathered five children during the 
years since service.

Received in December 1992 were reports from private medical 
facilities.  A January 1979 treatment entry references the 
veteran's history of hepatitis and reflects that he noticed 
light-colored stools and discomfort in the right lower 
quadrant.  Physical examination of the abdomen revealed 
slight right upper quadrant tenderness.  No gastrointestinal 
diagnosis was recorded.  In November 1981, the assessment was 
peptic ulcer disease, stable.

A hearing was held at the RO before the undersigned member of 
the Board in July 1993.  The veteran testified that he had 
atrophy of the right testicle and that he had not had sexual 
intercourse for the past eleven years, because of inability 
to have an erection.  He further testified that he had became 
jaundiced during service because of hepatitis.  He also 
testified that the principal manifestation of hepatitis 
currently was that he was able to have a bowel movement only 
once every five to six days.

The veteran was treated at a private medical facility in June 
1994.  He presented complaining of intermittent episodes of 
dizziness progressively leading up to significant weakness 
over the week prior to admission.  He had experienced some 
nausea, vomiting and melena.  During hospitalization, 
laboratory studies were performed.  Reduced levels of protein 
and albumen were recorded; elevated enzyme levels of 
SGOT/AST, LD and CK were also recorded.  Other laboratory 
values of liver function were reported to be within normal 
limits.  The diagnoses included duodenal ulcer with 
hemodynamically significant gastrointestinal bleeding, status 
post heater probe with coagulation; positive Heliobacter 
pylori antibody.  The veteran was examined at the same 
medical facility in July 1994.  The impressions were anemia 
secondary to gastrointestinal bleeding; gastrointestinal 
bleeding secondary to H. Pylori.

An examination to evaluate the scrotum was performed by VA in 
September 1994.  A small hydrocele was seen on the left side.  
Both testes were of normal and equal size and of normal 
consistency.  There were noted to be several scrotal scars on 
the right side which corresponded to entry and exit wounds of 
shell fragments.  The veteran related that he had fathered 
four children since his war injury.  He indicated that he had 
not had an erection for the past 12 years and that he had 
engaged in sexual intercourse only five times in the past 
five years.  The diagnosis was status post scrotal trauma and 
impotence.

A VA gastrointestinal examination was performed in September 
1994.  The veteran indicated a history of hepatitis in 1944 
and referred to occasional flareups since that time.  He 
denied gastrointestinal symptoms currently.  Clinical 
inspection revealed that the abdomen was soft and nontender; 
no hepatosplenomegaly was detected.  

A statement, dated in December 1996, was received from an 
individual who indicated that he and the veteran had been 
coworkers during the early 1950's.  He related that the 
veteran had been hospitalized during that time because of 
bleeding ulcers.

In a statement, dated in January 1997, the veteran remarked 
that his left testicle, which had not been injured during 
service, was soft and pliable and was the size of a cue ball.  
He noted that his right testicle, which had sustained injury 
during service, was the size of a ping pong ball.  He 
indicated that he had presented evidence of recurring attacks 
of service-connected hepatitis, and pointed to medical 
records of a setback from hepatitis in June 1994.

A VA gastrointestinal examination was performed in April 
1997.  According to the veteran's history, he had developed 
jaundice in 1944 during World War II; jaundice had subsided 
in a few weeks.  No jaundice or hepatosplenomegaly was 
detected on current examination.  It was reported that a 
hepatitis screen was negative, including testing for the 
presence of either Hepatitis B or Hepatitis C.  The diagnosis 
was history of hepatitis.

An examination to evaluate the scrotum was performed by VA in 
April 1997.  It was found that there were two scars at the 
skin of the right scrotum; there was no hydrocele on the 
right side.  The right testis was of normal size and 
consistency.  On the left side, there was a soft hydrocele, 
and for this reason, the testicular size could not be 
compared completely; however, the left testis felt of normal 
size and consistency.  The diagnoses were impotence; status 
post history of right hydrocele.  The examiner stated that, 
to the best of his knowledge, there was no direct 
relationship between the history of hydrocele and developing 
impotence.

In connection with the current appeal, the veteran provided 
numerous statements of charges for medical services.  
Additionally, he submitted a package insert from the 
medication, Prilosec, as well as a pamphlet about H. Pylori.

II.  Legal Analysis

The Board notes that the appellant's claims for an increased 
rating for hepatitis and for SMC for based on loss of use of 
a creative organ are "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
claims which are plausible.  The Board is also satisfied that 
all relevant facts have been properly developed and that no 
further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a) 
(West 1991).  

A.  Increased Rating for Hepatitis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (1999).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1995).  

A 10 percent rating is warranted for infectious hepatitis 
where there is demonstrable liver damage with mild 
gastrointestinal disturbance.  A noncompensable rating is 
warranted, if infectious hepatitis is healed, nonsymptomatic.  
38 C.F.R. § 4.114, Diagnostic Code 7345 (1999).

The veteran asserts that a higher rating should be assigned 
for residuals of hepatitis.  A review of the record discloses 
that he developed acute hepatitis during service; that he 
experienced jaundice as result of hepatitis; and that 
jaundice resolved after a few weeks.  There is no record of 
documented recurrences of active symptoms of hepatitis during 
a period of over five decades since the veteran's separation 
from service.  There are currently no clinical or x-ray 
findings or screening tests demonstrating any active 
manifestations of hepatitis.  In this regard, although 
laboratory studies at a private medical facility in June 1994 
indicated the presence of some elevated enzymes and some 
diminution of albumen and protein levels, the most recent VA 
hepatitis screening in April 1997 was within normal limits. 


The veteran has called the Board's attention to a report of 
his hospitalization during June 1994 and maintains that a 
flareup of hepatitis necessitated hospital treatment.  Here, 
however, the report of the June 1994 hospitalization shows 
that he was treated for gastrointestinal bleeding produced by 
a duodenal ulcer.  The medical evidence gives no indication 
that hepatitis was in any way related to the June 1994 
episode of gastrointestinal bleeding.  Further, the medical 
evidence demonstrates that the veteran has experienced a 
longstanding problem with gastrointestinal symptoms referable 
to gastritis and/or duodenal ulcer disease.  Neither 
gastritis and/or duodenal ulcer disease is a condition for 
which service connection has been granted, and these 
conditions may not be considered in determining the extent of 
residual disability from the episode of acute hepatitis which 
occurred in service.

In order to entitled to assignment of a 10 percent evaluation 
for the veteran's service-connected liver disorder, there 
must be objective evidence of at least demonstrable liver 
damage with mild gastrointestinal disturbance exclusively 
referable to residuals of hepatitis.  This has not been 
demonstrated.  In reaching its determination that a higher 
rating is not warranted for the appellant's service-connected 
hepatitis residuals, the Board has been mindful of the 
doctrine of the benefit of the doubt.  38 U.S.C.A. § 5107(b) 
(West 1991).


B.  SMC based on Loss of Use of a Creative Organ

Special monthly compensation is payable for the anatomical 
loss or loss of use of one or more creative organs.  38 
U.S.C.A. § 1114(k) (West 1991).  The implementing regulation 
provides that loss of use of a creative organ will be shown 
by acquired absence of one or both testicles (other than 
undescended testicles) or ovaries or other creative organ.  
Loss of use of one testicle will be established when 
examination by a board finds that (a)  The diameters of the 
affected testicle are reduced to one-third of the 
corresponding diameters of the paired normal testicle, or (b)  
The diameters of the affected testicle are reduced to one- 
half or less of the corresponding normal testicle and there 
is alteration of consistency so that the affected testicle is 
considerably harder or softer than the corresponding normal 
testicle; or (c)  If neither of the conditions (a) or (b) is 
met, when a biopsy, recommended by a board including a 
genitourologist and accepted by the veteran, establishes the 
absence of spermatozoa. 38 C.F.R. § 3.350(a)(1) (1999).

It is not contended nor does the evidence establish that loss 
of use of a creative organ is based on inability of the 
veteran to produce spermatozoa.  Indeed, the fact that he 
fathered several children, subsequent to inservice trauma to 
the right testicle, demonstrates that such trauma did not 
result in the inability to produce spermatozoa.  
Additionally, the record contains recent medical opinion from 
a VA physician relating that any impotence now present is 
unrelated to service-connected residuals of a shell fragment 
wound of the scrotum involving the right testicle.  

Accordingly, in this case, loss of use of a creative organ 
must be based on testicular atrophy.  The Board has taken 
note of the veteran's statement indicating a dramatic 
difference in size between the right testicle (where trauma 
was sustained) and the left testicle (the unaffected testis).  
The veteran's characterization of the size of each of his 
testicles is not supported by objective demonstration.  In 
this regard, VA examinations in recent years demonstrated 
that the testicles were of essentially the same size and the 
same consistency bilaterally.  Since there is no objectively 
demonstrated difference in testicle diameters, governing 
criteria, when applied to the facts of this case, provide no 
basis for a grant of SMC based on loss of use of a creative 
organ.  There is not an approximate balance of positive and 
negative evidence regarding the issue on appeal, so as to 
warrant application of the doctrine of benefit of doubt.  38 
U.S.C.A. § 5107(b) (West 1991).


ORDER

Entitlement to an increased rating for residuals of hepatitis 
is denied.

Entitlement to special monthly compensation based on loss of 
use of a creative organ is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

